SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of May 31,
2007, by and among China Water and Drinks Inc., a Nevada corporation (f/k/a/
Ugods, Inc.), and all predecessors thereof (collectively, the “Company”), and
the investors identified on the signature pages hereto (each, an “Investor” and
collectively, the “Investors”).
 
WHEREAS, the Company entered into an Amended and Restated Agreement for Share
Exchange, dated May 11, 2007 (the “Exchange Agreement”), with Gain Dynasty
Investments Limited, a company formed under the laws of the British Virgin
Islands (“BVI”) and Mr. Xu Hong Bin, the sole shareholder of BVI, pursuant to
which the Company will, subject to the terms and conditions thereof, acquire all
of the equity interest of BVI, in exchange for 85.53% of the Common Stock (as
defined below) on a fully diluted basis as of the time of the closing of the
exchange under the Exchange Agreement and immediately prior to the Closing under
this Agreement (the “Exchange”).
 
WHEREAS, the closing of the Exchange is conditioned, among other things, on the
consummation of the financing contemplated by this Agreement immediately
thereafter.
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to exemptions from registration under the Securities Act (as defined
below), the Company desires to issue and sell to each Investor, and each
Investor, severally and not jointly, desires to purchase from the Company,
shares of the Company’s Common Stock, as more fully described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
ARTICLE 1.
 
DEFINITIONS
 
1.1. Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:
 
“2007 Annual Report” means the Annual Report on Form 10-KSB of the Company for
the fiscal year ending December 31, 2007, as filed with the Commission.
 
“2007 Guaranteed ATNI” has the meaning set forth in Section 4.11.
 
“2007 Make Good Shares” has the meaning set forth in Section 4.11.
 
“2008 Annual Report” means the Annual Report on Form 10-KSB of the Company for
the fiscal year ending December 31, 2008, as filed with the Commission.
 
“2008 Guaranteed ATNI” has the meaning set forth in Section 4.11.
 

--------------------------------------------------------------------------------


 
“2008 Guaranteed EPS” has the meaning set forth in Section 4.11.
 
“2008 Make Good Shares” has the meaning set forth in Section 4.11. 
 
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.
 
“Available Undersubscription Amount” has the meaning set forth in Section
4.14(c).
 
“Basic Amount” has the meaning set forth in Section 4.14(b).
 
“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York, the State of Nevada or the province of Guangdong in the PRC are authorized
or required by law or other governmental action to close.
 
“Buy-In” has the meaning set forth in Section 4.1(c).
 
“BVI” has the meaning set forth in the recitals to this Agreement.
 
“BVI Financial Statements” has the meaning set forth in Section 5.1(e).
 
“Certificate of Amendment” means the Certificate of Amendment to the Company’s
Articles of Incorporation increasing the Company’s authorized Common Stock to
not less than 150,000,000 shares.
 
"Certificate of Designation" shall mean a Certificate of Designation to be filed
prior to the Closing by the Company with the Secretary of State of the State of
Nevada, setting forth the rights, preferences and privileges of the Shares, in
the form attached as Exhibit A hereto.
 
“Closing” means the closing of the purchase and sale of the Shares pursuant to
Article II.
 
“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties
may agree.
 
"Closing Escrow Agreement" means the Closing Escrow Agreement, dated as of the
date hereof, between the Company and the escrow agent (the “Escrow Agent”)
identified therein, in the form of Exhibit B hereto.
 
2

--------------------------------------------------------------------------------


 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.
 
“Company Deliverables” has the meaning set forth in Section 2.2(a).
 
“Company U.S. Counsel” means Loeb & Loeb LLP.
 
“Disclosure Materials” has the meaning set forth in Section 3.1(h).
 
“Effective Date” means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.
 
“Evaluation Date” has the meaning set forth in Section 3.1(s).
 
“Exchange” has the meaning set forth in the recitals to this Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchange Agreement” has the meaning set forth in the recitals to this
Agreement.
 
“GAAP” means U.S. generally accepted accounting principles.
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).
 
“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement.
 
“Investor Deliverables” has the meaning set forth in Section 2.2(b).
 
“Investor Party” has the meaning set forth in Section 4.7.
 
“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal, right of participation or other restrictions of any kind.
 
“Lockup Agreement” means the Lockup Agreement, dated as of the date hereof, by
and between the Company and each person listed as a signatory thereto, in the
form attached as Exhibit C hereto.
 
3

--------------------------------------------------------------------------------


 
“Losses” means any loss, liability, obligation, claim, contingency, damage, cost
or expense, including all judgments, amounts paid in settlements, court costs
and reasonable attorneys’ fees and costs of investigation related thereto.
 
“Make Good Escrow Agreement” means the Make Good Escrow Agreement, dated as of
the date hereof, among the Company, The Pinnacle Fund, L.P., as agent (the
“Agent”), the escrow agent identified therein (the “Make Good Escrow Agent”),
the Make Good Pledgor and the Investors, in the form of Exhibit D hereto.
 
“Make Good Pledgor” means Mr. Xu Hong Bin.
 
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) an adverse impairment to the Company’s
ability to perform on a timely basis its obligations under any Transaction
Document.
 
“Money Laundering Laws” has the meaning set forth in Section 3.1(gg).
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“Notice of Acceptance” has the meaning set forth in Section 4.14(c).
 
“OFAC” has the meaning set forth in Section 3.1(ff).
 
“Offer” has the meaning set forth in Section 4.14(b).
 
“Offer Notice” has the meaning set forth in Section 4.14(b).
 
“Offer Period” has the meaning set forth in Section 4.14(c).
 
“Offered Securities” has the meaning set forth in Section 4.14(b).
 
“Outside Date” means the thirtieth day following the date of this Agreement.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“PRC” means the People’s Republic of China, not including Taiwan, Hong Kong and
Macau.
 
“PRC Subsidiaries” means, collectively, JuanJiang TaoDa Ltd, Co, a Wholly Owned
Foreign Enterprise registered in the PRC, ShuanDong TaoDa Ltd, Co, a Wholly
Owned Foreign Enterprise registered in the PRC, GuangDong TaoDa Ltd, Co, a
Wholly Owned Foreign Enterprise registered in the PRC, and ChuangChun TaoDa Ltd,
Co, a Wholly Owned Foreign Enterprise registered in the PRC.
 
4

--------------------------------------------------------------------------------


 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Refused Securities” has the meaning set forth in Section 4.14(d).
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, among the Company and the Investors, in the form of
Exhibit E hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Underlying Shares.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(h).
 
“Securities” means the Shares and the Underlying Shares.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Share Delivery Date” has the meaning set forth in Section 4.1(c).
 
“Shares” means the 4,477,612 shares of Series A Convertible Preferred Stock
issued or issuable to the Investors pursuant to this Agreement.
 
“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.
 
“Stock Pledge Agreement” means the Stock Pledge Agreement, dated as of the date
hereof, by and among the Company, the Investors, Xu Hong Bin and Chen Xing Hua,
in the form of Exhibit F hereto.
 
“Stockholder Approval” has the meaning set forth in Section 4.16.
 
“Subsequent Placement” has the meaning set forth in Section 4.14(a).
 
“Subsequent Placement Agreement” has the meaning set forth in Section 4.14(f).
 
5

--------------------------------------------------------------------------------


 
“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the Commission under the Exchange Act. The
term “Subsidiaries” shall be deemed to include BVI, and its subsidiaries as if
the Exchange shall have been consummated as of the time of the execution of this
Agreement, with the effect that all references to Subsidiaries of the Company in
this Agreement shall also refer to BVI, and its subsidiaries.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Pink Sheets LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.
 
“Transaction Documents” means this Agreement, the Certificate of Designation,
the Registration Rights Agreement, the Closing Escrow Agreement, the Lockup
Agreements, the Make Good Escrow Agreement, the Stock Pledge Agreement and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.
 
“Trigger Date” has the meaning set forth in Section 4.14(a).
 
“Underlying Shares” means the shares of Common Stock issuable upon conversion or
exchange of the Shares.
 
“Undersubscription Amount” has the meaning set forth in Section 4.14(b).
 
ARTICLE 2.
 
PURCHASE AND SALE
 
2.1. Closing. Subject to the terms and conditions set forth in this Agreement,
at the Closing the Company shall issue and sell to each Investor, and each
Investor shall, severally and not jointly, purchase from the Company, the Shares
representing such Investor’s Investment Amount. The Closing shall take place at
the offices of Bryan Cave LLP, 1290 Avenue of the Americas, New York, NY 10104
on the Closing Date or at such other location or time as the parties may agree.
 
2.2. Closing Deliveries. (a) At the Closing, the Company shall deliver or cause
to be delivered to each Investor the following (the “Company Deliverables”):
 
(i) one or more stock certificates, evidencing Shares with an aggregate stated
value equal to such Investor’s Investment Amount, registered in the name of such
Investor;
 
6

--------------------------------------------------------------------------------


 
(ii) a copy of the executed, filed and effective Certificate of Designation,
accompanied by a certificate evidencing the acceptance thereof by the Secretary
of State of the State of Nevada;
 
(iii) an executed consent of at least a majority of the shares of Common Stock
then outstanding, irrevocably approving an increase in the Company’s authorized
Common Stock to not less than 150,000,000 shares;
 
(iv) the Closing Escrow Agreement, duly executed by all parties thereto;
 
(v) the Make Good Escrow Agreement, duly executed by all parties thereto,
together with written confirmation that the “Escrow Shares” (as defined therein)
have been delivered to the escrow agent thereunder, along with bank signature
stamped stock powers executed in blank (or such other signed instrument of
transfer acceptable to the Company’s transfer agent);
 
(vi) the Stock Pledge Agreement, duly executed by all parties thereto, together
with the certificates representing the Shares comprising the Collateral (each as
defined in the Pledge Agreement) for the benefit of each such Investor in
accordance with the Stock Pledge Agreement, stamped with a bank medallion
guarantee, along with stock powers duly executed in blank;
 
(vii) the legal opinion of Company U.S. Counsel, in agreed form, addressed to
the Investors;
 
(viii) the legal opinion of special Nevada counsel to the Company, in agreed
form, addressed to the Investors;
 
(ix) the legal opinion of special British Virgin Islands counsel to BVI, in
agreed form, addressed to the Investors;
 
(x) the legal opinion of special PRC counsel to each of the PRC Subsidiaries, in
agreed form, addressed to the Investors;
 
(xi) the Registration Rights Agreement, duly executed by the Company;
 
(vi) the Lockup Agreement, duly executed by each party thereto.
 
(b) At the Closing, each Investor shall deliver or cause to be delivered the
following (collectively, the “Investors Deliverables”):
 
(i) to the Escrow Agent for deposit and disbursement in accordance with the
Closing Escrow Agreement, its Investment Amount, in United States dollars and in
immediately available funds, by wire transfer to an account designated in
writing by the Company for such purpose;
 
7

--------------------------------------------------------------------------------


 
(ii) to the Company, the Registration Rights Agreement, duly executed by such
Investor;
 
(iii) to the Company, the Make Good Escrow Agreement, duly executed by such
Investor; and
 
(iv) to the Company, the Stock Pledge Agreement, duly executed by such Investor.
 
ARTICLE 3.
 
REPRESENTATIONS AND WARRANTIES
 
3.1. Representations and Warranties of the Company. The Company, hereby makes
the following representations and warranties to each Investor:
 
(a) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
as specified in the Schedule 3.1(a). Except as disclosed in Schedule 3.1(a), the
Company owns, directly or indirectly, all of the capital stock of each
Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights. As of
the Closing, the Company shall own 100% of the capital stock of BVI, free and
clear of all Liens. BVI is the indirect beneficial owner of 100% of the capital
stock of each of the PRC Subsidiaries.
 
(b) Organization and Qualification. The Company and each Subsidiary are duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company and each Subsidiary are duly
qualified to conduct its respective businesses and are in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.
 
(c) Authorization; Enforcement. Upon the filing of the Certificate of
Designation with the State of Nevada, the Company and Subsidiaries will have the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents and otherwise to
carry out its obligations thereunder. The execution and delivery of each of the
Transaction Documents by the Company and each Subsidiary (to the extent such
Subsidiary is a party thereto) and the consummation by each of them of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and each Subsidiary and no further action is
required by the Company or Subsidiaries in connection with such authorization.
Each Transaction Document has been (or upon delivery will have been) duly
executed by the Company (and each Subsidiary to the extent any such Subsidiary
is a party thereto) and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company (and each such
Subsidiary, as applicable) enforceable against the Company (and each Subsidiary,
as applicable) in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.
 
8

--------------------------------------------------------------------------------


 
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company (and each Subsidiary to the extent a party thereto) and
the consummation by the Company (and each such Subsidiary, as applicable) of the
transactions contemplated thereby do not and will not (i) subject to the filing
of the Certificate of Designation with the State of Nevada, conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any United States or PRC court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
 
(e) Filings, Consents and Approvals. Neither the Company, nor any Subsidiary, is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any United States or PRC
court or other federal, state, local or other governmental authority or other
Person in connection with the execution, delivery and performance by the Company
and each Subsidiary to the extent a party thereto of the Transaction Documents,
other than (i) the filing with the Commission of one or more Registration
Statements in accordance with the requirements of the Registration Rights
Agreement, (ii) filings required by state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filings required in accordance with Section 4.5,
(v) filings, consents and approvals required by the rules and regulations of the
applicable Trading Market, (vi) the filing of the Certificate of Designation
with the State of Nevada and (vii) those that have been made or obtained prior
to the date of this Agreement.
 
(f) Issuance of the Shares. Immediately following the filing of the Certificate
of Designation with the State of Nevada, the Shares shall be duly authorized
and, when issued and paid for in accordance with the Transaction Documents, will
be duly and validly issued, fully paid and nonassessable, free and clear of all
Liens. Upon the Stockholder Approval and immediately following the filing of the
Certificate of Amendment with the State of Nevada, the Company shall reserve
from its duly authorized capital stock the shares of Common Stock issuable
pursuant to this Agreement in order to issue the Underlying Shares.
 
9

--------------------------------------------------------------------------------


 
(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company, and all shares of Common Stock
reserved for issuance under the Company’s various option and incentive plans, is
specified in the SEC Reports. Except as specified in the SEC Reports, no
securities of the Company are entitled to preemptive or similar rights, and no
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents. Except as specified in the SEC Reports, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
The issue and sale of the Securities hereunder will not, immediately or with the
passage of time, obligate the Company or any Subsidiary to issue shares of
Common Stock or other securities to any Person (other than the Investors) and
will not result in a right of any holder of Company or Subsidiary securities to
adjust the exercise, conversion, exchange or reset price under such securities.
 
(h) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law to file such reports), including, for this purpose, the current reports on
Form 8-K that are being filed by the Company on or about the date hereof to
disclose the transactions contemplated hereby and by the Exchange Agreement (the
foregoing materials being collectively referred to herein as the “SEC Reports”
and, together with the Schedules to this Agreement (if any), the “Disclosure
Materials”) on a timely basis or has timely filed a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. Except as set forth on Schedule 3.1(h) hereto, as of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company and each Subsidiary included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with GAAP applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. The BVI Financial Statements comply in
all material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. The BVI Financial Statements have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of BVI and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
10

--------------------------------------------------------------------------------


 
(i) Press Releases. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.
 
(j) Material Changes. Except as specifically disclosed in the SEC Reports, (i)
there has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) neither the
Company nor any Subsidiary of the Company has incurred any liabilities
(contingent or otherwise) other than (A) trade payables, accrued expenses and
other liabilities incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
or its Subsidiaries’ financial statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (iii) neither the Company nor any
of its Subsidiaries has altered its method of accounting or the identity of its
auditors, (iv) neither the Company nor any of its Subsidiaries has declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock, and (v) neither the Company nor any of its Subsidiaries
has issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of
information.
 
(k) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or (ii) except as specifically disclosed in the SEC Reports, could,
if there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty, except as specifically disclosed in the SEC Reports.
There has not been, and to the knowledge of the Company, there is not pending
any investigation by the Commission involving the Company, any of its
Subsidiaries or any of their respective current or former directors or officers
(in his or her capacity as such). The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the Exchange Act or the Securities Act.
 
11

--------------------------------------------------------------------------------


 
(l) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company.
Neither the Company nor any Subsidiary has any employment or labor contracts,
agreements or other understandings with any Person.
 
(m) Indebtedness; Compliance. Except as disclosed on Schedule 3.1(m), neither
the Company nor any Subsidiary is a party to any indenture, debt, loan or credit
agreement by which it or any of its properties is bound. Neither the Company nor
any Subsidiary (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect. The Exchange Agreement complies with all applicable laws, rules and
regulations of the United States and the PRC. The Company is in compliance with
all effective requirements of the Sarbanes-Oxley Act of 2002, as amended, and
the rules and regulations thereunder, that are applicable to it, except where
such noncompliance could not have or reasonably be expected to result in a
Material Adverse Effect.
 
(n) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any such permits.
 
(o) Title to Assets. The Company and the Subsidiaries have valid land use rights
for all real property that is material to their respective businesses and good
title in all personal property owned by them that is material to their
respective businesses, in each case free and clear of all Liens, except for
Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases of which the Company and the Subsidiaries are
in compliance, except as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.
 
(p) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person. Except as set forth in the
SEC Reports, to the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights. No former or current employee, no
former or current consultant, and no third-party joint developer of the Company
or any Subsidiary has any Intellectual Property Rights made, developed,
conceived, created or written by the aforesaid employee or consultant during the
period of his or her retention by the Company or any Subsidiary, as the case may
be, which can be asserted against the Company or any Subsidiary, as the case may
be.
 
12

--------------------------------------------------------------------------------


 
(q) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. The Company has no reason to believe that it will
not be able to renew its and the Subsidiaries’ existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business on terms consistent with
market for the Company’s and such Subsidiaries’ respective lines of business.
 
(r) Transactions With Affiliates and Employees; Customers. Except as set forth
in the SEC Reports, none of the officers or directors of the Company or any
Subsidiary of the Company, and, to the knowledge of the Company, none of the
employees of the Company, or any of its Subsidiaries, is presently a party to
any transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner. No material
customer of the Company or any Subsidiary has indicated their intention to
diminish their relationship with the Company or any Subsidiary (as the case may
be) and neither the Company nor any Subsidiary has any knowledge from which it
could reasonably conclude that any such customer relationship may be adversely
affected.
 
(s) Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and its
Subsidiaries and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including its Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s Form 10-KSB or 10-QSB, as
the case may be, is being prepared. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures in
accordance with Item 307 of Regulation S-B under the Exchange Act for the
Company’s most recently ended fiscal quarter or fiscal year-end (such date, the
“Evaluation Date”). The Company presented in its most recently filed Form 10-KSB
or Form 10-QSB the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s or its Subsidiaries’ internal
controls (as such term is defined in Item 308(c) of Regulation S-B under the
Exchange Act) or, to the Company’s knowledge, in other factors that could
significantly affect the Company’s or its Subsidiaries’ internal controls.
 
13

--------------------------------------------------------------------------------


 
(t) Solvency. Based on the financial condition of the Company, including its
Subsidiaries, as of the Closing Date (and assuming that the Closing shall have
occurred), (i) the Company’s fair saleable value of its assets exceeds the
amount that will be required to be paid on or in respect of the Company’s
existing debts and other liabilities (including known contingent liabilities) as
they mature, (ii) the Company’s assets do not constitute unreasonably small
capital to carry on its business for the current fiscal year as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and projected capital requirements and capital availability thereof, and (iii)
the current cash flow of the Company, together with the proceeds the Company
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its debt when such amounts are required to be paid. The Company
does not intend to incur debts beyond its ability to pay such debts as they
mature (taking into account the timing and amounts of cash to be payable on or
in respect of its debt).
 
(u) Certain Fees. Except as described in Schedule 3.1(u), no brokerage or
finder’s fees or commissions are or will be payable by the Company or any of its
Subsidiaries to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. The Investors shall have no obligation with
respect to any fees or with respect to any claims (other than such fees or
commissions owed by an Investor pursuant to written agreements executed by such
Investor which fees or commissions shall be the sole responsibility of such
Investor) made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by this Agreement.
 
(v) Certain Registration Matters. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 3.2(b)-(e), no registration
under the Securities Act is required for the offer and sale of the Shares and
the offer of the Underlying Shares by the Company to the Investors under the
Transaction Documents. The Company is eligible to register its Common Stock for
resale by the Investors under Form S-1 promulgated under the Securities Act.
Except as specified in Schedule 3.1(v), the Company has not granted or agreed to
grant to any Person any rights (including “piggy-back” registration rights) to
have any securities of the Company registered with the Commission or any other
governmental authority that have not been satisfied.
 
14

--------------------------------------------------------------------------------


 
(w) Listing and Maintenance Requirements. Except as specified in the SEC
Reports, the Company has not, in the two years preceding the date hereof,
received notice from any Trading Market to the effect that the Company is not in
compliance with the listing or maintenance requirements thereof. The Company is,
and has no reason to believe that it will not in the foreseeable future continue
to be, in compliance with the listing and maintenance requirements for continued
listing of the Common Stock on the Trading Market on which the Common Stock is
currently listed or quoted. The issuance and sale of the Securities under the
Transaction Documents does not contravene the rules and regulations of the
Trading Market on which the Common Stock is currently listed or quoted, and no
approval of the stockholders of the Company thereunder is required for the
Company to issue and deliver to the Investors the Securities as contemplated by
the Transaction Documents.
 
(x) Investment Company. The Company is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
 
(y) Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s Articles
of Incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the Investors as a result of
the Investors and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including without limitation the
Company’s issuance of the Securities and the Investors’ ownership of the
Securities.
 
(z) No Additional Agreements. Neither the Company nor any Subsidiary has any
agreement or understanding with any Investor with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.
 
(aa) Consultation with Auditors. The Company has consulted its independent
auditors concerning the accounting treatment of the transactions contemplated by
the Transaction Documents, and in connection therewith has furnished such
auditors complete copies of the Transaction Documents.
 
(bb) Make Good Shares. Make Good Pledgor is the sole record and beneficial owner
of the 2007 Make Good Shares and 2008 Make Good Shares, and holds such shares
free and clear of all Liens.
 
(cc) Foreign Corrupt Practices Act. Neither the Company nor any Subsidiary, nor
to the knowledge of the Company, any agent or other person acting on behalf of
any of the Company or any Subsidiary, has, directly or indirectly, (i) used any
funds, or will use any proceeds from the sale of the Shares, for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company or any Subsidiary (or made
by any Person acting on their behalf of which the Company is aware) which is in
violation of law, or (iv) has violated in any material respect any provision of
the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder.
 
15

--------------------------------------------------------------------------------


 
(dd) PFIC. Neither the Company nor any Subsidiary is or intends to become a
“passive foreign investment company” within the meaning of Section 1297 of the
U.S. Internal Revenue Code of 1986, as amended.
 
(ee) OFAC. Neither the Company nor any Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Shares, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.
 
(ff) Money Laundering Laws. The operations of each of the Company and any
Subsidiary are and have been conducted at all times in compliance with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company and/or any Subsidiary with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Company, threatened.
 
(gg) Other Representations and Warranties Relating to the PRC Subsidiaries.
 
(i) All material consents, approvals, authorizations or licenses requisite under
PRC law for the due and proper establishment and operation of each of the PRC
Subsidiaries have been duly obtained from the relevant PRC governmental
authorities and are in full force and effect.
 
(ii) All filings and registrations with the PRC governmental authorities
required in respect of each of the PRC Subsidiaries and their respective
operations including, without limitation, the registration with the Ministry of
Commerce, the State Administration of Industry and Commerce, the State
Administration for Foreign Exchange, tax bureau and customs authorities have
been duly completed in accordance with the relevant PRC rules and regulations,
except where, the failure to complete such filings and registrations does not,
and would not, individually or in the aggregate, have a Material Adverse Effect.
 
(iii) Each of the PRC Subsidiaries has complied with all relevant PRC laws and
regulations regarding the contribution and payment of its registered share
capital, the payment schedule of which has been approved by the relevant PRC
governmental authorities. There are no outstanding rights of, or commitments
made by the Company or any Subsidiary to sell any equity interest in any of the
PRC Subsidiaries.
 
16

--------------------------------------------------------------------------------


 
(iv) None of the PRC Subsidiaries is in receipt of any letter or notice from any
relevant PRC governmental authority notifying it of revocation of any licenses
or qualifications issued to it or any subsidy granted to it by any PRC
governmental authority for non-compliance with the terms thereof or with
applicable PRC laws, or the need for compliance or remedial actions in respect
of the activities carried out by such PRC Subsidiary, except such revocation
does not, and would not, individually or in the aggregate, have a Material
Adverse Effect.
 
(v) Each of the PRC Subsidiaries has conducted its respective business
activities within the permitted scope of business or has otherwise operated its
respective business in compliance with all relevant legal requirements and with
all requisite licenses and approvals granted by competent PRC governmental
authorities other than such non-compliance that do not, and would not,
individually or in the aggregate, have a Material Adverse Effect. As to
licenses, approvals and government grants and concessions requisite or material
for the conduct of any part of the business of any PRC Subsidiary which is
subject to periodic renewal, the Company has no knowledge of any grounds on
which such requisite renewals will not be granted by the relevant PRC
governmental authorities.
 
(vi) With regard to employment and staff or labor, each of the PRC Subsidiaries
has complied with all applicable PRC laws and regulations in all material
respects, including without limitation, laws and regulations pertaining to
welfare funds, social benefits, medical benefits, insurance, retirement
benefits, pensions or the like, other than such non-compliance that do not, and
would not, individually or in the aggregate, have a Material Adverse Effect.
 
(hh) Disclosure. All disclosure provided to the Investors regarding the Company,
the Subsidiaries or their respective businesses and the transactions
contemplated hereby, furnished by or on behalf of the Company (including the
Company’s representations and warranties set forth in this Agreement) are true
and correct and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.
 
3.2. Representations and Warranties of the Investors. Each Investor hereby, for
itself and for no other Investor, represents and warrants to the Company as
follows:
 
(a) Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Investor of the transactions
contemplated by this Agreement has been duly authorized by all necessary
corporate or, if such Investor is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such Investor.
Each of this Agreement and the Registration Rights Agreement has been duly
executed by such Investor, and when delivered by such Investor in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Investor, enforceable against it in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
17

--------------------------------------------------------------------------------


 
(b) Investment Intent. Such Investor is acquiring the Securities as principal
for its own account for investment purposes only and not with a view to or for
distributing or reselling such Securities or any part thereof, without
prejudice, however, to such Investor’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws. Subject to the immediately preceding
sentence, nothing contained herein shall be deemed a representation or warranty
by such Investor to hold the Securities for any period of time. Such Investor is
acquiring the Securities hereunder in the ordinary course of its business. Such
Investor does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Securities.
 
(c) Investor Status. At the time such Investor was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act. Such Investor is not a registered broker-dealer
under Section 15 of the Exchange Act.
 
(d) General Solicitation. Such Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(e) Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.
 
(f) Certain Trading Activities. Such Investor has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
such Investor, engaged in any transactions in the securities of the Company
(including, without limitations, any Short Sales involving the Company’s
securities) since the earlier to occur of (1) the time that such Investor was
first contacted by the Company regarding an investment in the Company and (2)
the 30th day prior to the date of this Agreement. Such Investor covenants that
neither it nor any Person acting on its behalf or pursuant to any understanding
with it will engage in any transactions in the securities of the Company
(including Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed.
 
18

--------------------------------------------------------------------------------


 
(g) Independent Investment Decision. Such Investor has independently evaluated
the merits of its decision to purchase the Securities pursuant to the
Transaction Documents, and such Investor confirms that it has not relied on the
advice of any other Investor’s business and/or legal counsel in making such
decision. Such Investor has not relied on the business or legal advice of the
Company or any of its agents, counsel or Affiliates in making its investment
decision hereunder, and confirms that none of such Persons has made any
representations or warranties to such Investor in connection with the
transactions contemplated by the Transaction Documents.
 
(h) Confidentiality. Such Investor hereby acknowledges that all information
pertaining to the investment in the Securities that was provided to such
Investor is confidential and such Investor shall not disclose any such
confidential information to any third party prior to the public announcement of
the transaction contemplated by this Agreement in accordance with Section 4.5
herein, other than as set forth herein.
 
The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.
 
ARTICLE 4.
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1.          (a)  Securities may only be disposed of in compliance with state
and federal securities laws. In connection with any transfer of the Securities
other than pursuant to an effective registration statement, to the Company, to
an Affiliate of an Investor or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act.
 
(b) Certificates evidencing the Securities will contain the following legend,
until such time as they are not required under Section 4.1(c):
 
[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED
OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY. [THESE SECURITIES AND THE SECURITIES
ISSUABLE UPON CONVERSION OF THESE SECURITIES] [THESE SECURITIES] MAY BE PLEDGED
IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
19

--------------------------------------------------------------------------------


 
The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, such
Investor may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Investor transferee of the pledge. No notice shall be required of
such pledge. At the appropriate Investor’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder. Except as otherwise provided in Section 4.1(c), any
Securities subject to a pledge or security interest as contemplated by this
Section 4.1(b) shall continue to bear the legend set forth in this Section
4.1(b) and be subject to the restrictions on transfer set forth in Section
4.1(a).
 
(c) Certificates evidencing Underlying Shares shall not contain any legend
(including the legend set forth in Section 4.1(b)): (i) following a sale or
transfer of such Underlying Shares pursuant to an effective registration
statement (including the Registration Statement), or (ii) following a sale or
transfer of such Underlying Shares pursuant to Rule 144 (assuming the transferee
is not an Affiliate of the Company), or (iii) while such Underlying Shares are
eligible for sale under Rule 144(k). If an Investor shall make a sale or
transfer of Underlying Shares either (x) pursuant to Rule 144 or (y) pursuant to
a registration statement and in each case shall have delivered to the Company or
the Company’s transfer agent the certificate representing Underlying Shares
containing a restrictive legend which are the subject of such sale or transfer
and a representation letter in customary form (the date of such sale or transfer
and Underlying Share delivery being the “Share Delivery Date”) and (1) the
Company shall fail to deliver or cause to be delivered to such Investor a
certificate representing such Underlying Shares that is free from all
restrictive or other legends by the third Trading Day following the Share
Delivery Date and (2) following such third Trading Day after the Share Delivery
Date and prior to the time such Underlying Shares are received free from
restrictive legends, the Investor, or any third party on behalf of such
Investor, purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Investor of such
Underlying Shares (a "Buy-In"), then the Company shall pay in cash to the
Investor (for costs incurred either directly by such Investor or on behalf of a
third party) the amount by which the total purchase price paid for Common Stock
as a result of the Buy-In (including brokerage commissions, if any) exceed the
proceeds received by such Investor as a result of the sale to which such Buy-In
relates. The Investor shall provide the Company written notice indicating the
amounts payable to the Investor in respect of the Buy-In. The Company may not
make any notation on its records or give instructions to any transfer agent of
the Company that enlarge the restrictions on transfer set forth in this Section.
 
20

--------------------------------------------------------------------------------


 
4.2. Furnishing of Information. As long as any Investor owns the Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Investor owns Securities, if the Company is not required to file reports
pursuant to such laws, it will prepare and furnish to the Investors and make
publicly available in accordance with Rule 144(c) such information as is
required for the Investors to sell the Underlying Shares under Rule 144. The
Company further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell the Underlying Shares without registration under
the Securities Act within the limitation of the exemptions provided by Rule 144.
 
4.3. Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Investors, or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market in a manner that would require stockholder
approval of the sale of the Securities to the Investors.
 
4.4. Subsequent Registrations. The Company may not file any registration
statement (other than on Form S-8) with the Commission with respect to any
securities of the Company prior to the time that all Underlying Shares are
registered pursuant to one or more effective Registration Statement(s), and the
prospectuses forming a portion of such Registration Statement(s) is available
for the resale of all Underlying Shares.
 
4.5. Securities Laws Disclosure; Publicity. By 9:00 a.m. (New York time) on the
Trading Day following the execution of this Agreement, and by 9:00 a.m. (New
York time) on the Trading Day following the Closing Date, the Company shall
issue press releases disclosing the transactions contemplated hereby and the
Closing (including details with respect to the make good provision contained in
Section 4.11 herein). On the Trading Day following the execution of this
Agreement the Company will file a Current Report on Form 8-K disclosing the
material terms of the Transaction Documents, including details with respect to
the make good provision contained in Section 4.11 herein (and attach as exhibits
thereto the Transaction Documents), and on the Trading Day following the Closing
Date the Company will file an additional Current Report on Form 8-K to disclose
the Closing. In addition, the Company will make such other filings and notices
in the manner and time required by the Commission and the Trading Market on
which the Common Stock is listed. Notwithstanding the foregoing, the Company
shall not publicly disclose the name of any Investor, or include the name of any
Investor in any filing with the Commission (other than the Registration
Statement and any exhibits to filings made in respect of this transaction in
accordance with periodic filing requirements under the Exchange Act) or any
regulatory agency or Trading Market, without the prior written consent of such
Investor, except to the extent such disclosure is required by law or Trading
Market regulations.
 
21

--------------------------------------------------------------------------------


 
4.6. Limitation on Issuance of Future Priced Securities. During the six months
following the Closing Date, the Company shall not issue any “Future Priced
Securities” as such term is described by NASD IM-4350-1.
 
4.7. Indemnification of Investors. In addition to the indemnity provided in the
Registration Rights Agreement, the Company will indemnify and hold the Investors
and their directors, officers, shareholders, partners, employees and agents
(each, an “Investor Party”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation (collectively, “Losses”) that any such Investor
Party may suffer or incur as a result of or relating to any misrepresentation,
breach or inaccuracy of any representation, warranty, covenant or agreement made
by the Company in any Transaction Document. In addition to the indemnity
contained herein, the Company will reimburse each Investor Party for its
reasonable legal and other expenses (including the cost of any investigation,
preparation and travel in connection therewith) incurred in connection
therewith, as such expenses are incurred. Except as otherwise set forth herein,
the mechanics and procedures with respect to the rights and obligations under
this Section 4.7 shall be the same as those set forth in Section 5 of the
Registration Rights Agreement.
 
4.8. Non-Public Information . The Company covenants and agrees that following
the Closing Date neither it nor any other Person acting on its behalf will
provide any Investor or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto such Investor shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that each Investor shall be relying on the foregoing representations in
effecting transactions in securities of the Company. The Company shall file a
Form 8-K or make a public announcement describing the offering not later than
the business day after the Closing Date. In the Form 8-K or public announcement,
the Company will specifically disclose any material non-public information
provided to the Investors by it or any Person acting on its behalf, such that
following such filing, the Investors will not be in possession of any material,
non-public information with respect to the Company.
 
4.9. Listing of Securities. The Company agrees, (i) if the Company applies to
have the Common Stock traded on any other Trading Market, it will include in
such application the Underlying Shares, and will take such other action as is
necessary or desirable to cause the Underlying Shares to be listed on such other
Trading Market as promptly as possible, and (ii) the Company will take all
action reasonably necessary to continue the listing and trading of its Common
Stock on a Trading Market and will comply in all material respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Trading Market.
 
22

--------------------------------------------------------------------------------


 
4.10. Use of Proceeds. The Company will use the net proceeds from the sale of
the Shares hereunder for working capital purposes and not for the satisfaction
of any portion of the Company’s debt (other than payment of trade payables and
accrued expenses in the ordinary course of the Company’s business and consistent
with prior practices), or to redeem any Common Stock or Common Stock
Equivalents.
 
4.11. Make Good Shares.
 
(a) The Make Good Pledgor agrees that in the event that the After-Tax Net Income
reported in the 2007 Annual Report is less than $19,000,000 (the “2007
Guaranteed ATNI”), the Agent will instruct the Make Good Escrow Agent to release
to the Investors (in accordance with the Make Good Escrow Agreement) on a
pro-rata basis (determined by dividing each Investor’s Investment Amount as of
the Closing Date by the aggregate of all Investment Amounts delivered to the
Company by the Investors hereunder) for no consideration other than their part
of their respective Investment Amount at Closing, 11,194,030 shares of Common
Stock (as equitably adjusted for any stock splits, stock combinations, stock
dividends or similar transactions) (the “2007 Make Good Shares”). In the event
that either (i) the earnings per share reported in the 2008 Annual Report is
less than $0.300 on a fully diluted basis (as equitably adjusted for any stock
splits, stock combinations, stock dividends or similar transactions) (the “2008
Guaranteed EPS”) or (ii) the After-Tax Net Income reported in the 2008 Annual
Report plus the amount of any charges recorded against the Company’s After-Tax
Net Income that were attributable to the release or transfer of any or all of
the 2007 Make Good Shares is less than $30,000,000 (the “2008 Guaranteed ATNI”),
the Agent will instruct the Make Good Escrow Agent to release to the Investors
(in accordance with the Make Good Escrow Agreement) on a pro rata basis
(determined by dividing each Investor’s Investment Amount as of the Closing Date
by the aggregate of all Investment Amounts delivered to the Company by the
Investors hereunder) for no consideration other than their part of their
respective Investment Amount at Closing, 11,194,030 shares of Common Stock (as
equitably adjusted for any stock splits, stock combinations, stock dividends or
similar transactions) (the “2008 Make Good Shares”). In the event that the
After-Tax Net Income reported in the 2007 Annual Report is equal to or greater
than the 2007 Guaranteed ATNI, the Agent shall instruct the Make Good Escrow
Agent to release the 2007 Make Good Shares to the Make Good Pledgor in
accordance with the Make Good Escrow Agreement. In the event that both (i) the
earnings per share reported in the 2008 Annual Report is equal to or greater
than the 2008 Guaranteed EPS and (ii) the After-Tax Net Income reported in the
2008 Annual Report plus the amount of any charges recorded against the Company’s
After-Tax Net Income that were attributable to the release or transfer of any or
all of the 2007 Make Good Shares is equal to or greater than the 2008 Guaranteed
ATNI, the Agent shall instruct the Make Good Escrow Agent to release the 2008
Make Good Shares to the Make Good Pledgor in accordance with the Make Good
Escrow Agreement. Any such release to the Investors or to the Make Good Pledgor
of the 2007 Make Good Shares or the 2008 Make Good Shares shall be made to the
Investors or the Make Good Pledgor, as applicable, within 10 Business Days after
the date which the 2007 Annual Report or 2008 Annual Report, as applicable, is
filed.
 
(b) In connection with the foregoing, the Make Good Pledgor agrees that no later
than the date of the Closing, the Make Good Pledgor will deposit the 2007 Make
Good Shares and the 2008 Make Good Shares into escrow in accordance with the
Make Good Escrow Agreement along with bank signature stamped stock powers
executed in blank (or such other signed instrument of transfer acceptable to the
Company’s transfer agent), and the handling and disposition of the 2007 Make
Good Shares and 2008 Make Good Shares shall be governed by this Section 4.11 and
the Make Good Escrow Agreement. The Make Good Pledgor hereby agrees that its
obligation to transfer shares of Common Stock to Investors pursuant to this
Section 4.11 and the Make Good Escrow Agreement shall continue to run to the
benefit of any Investor who shall have transferred or sold all or any portion of
its Securities, and that each Investor shall have the right to assign its rights
to receive all or any such shares of Common Stock to other Persons in
conjunction with negotiated sales or transfers of any of its Securities.
 
23

--------------------------------------------------------------------------------


 
(c) The Company covenants and agrees that upon any transfer of 2007 Make Good
Shares or 2008 Make Good Shares to the Investors in accordance with the Make
Good Escrow Agreement, the Company shall promptly instruct its transfer agent to
reissue such 2007 Make Good Shares or 2008 Make Good Shares in the applicable
Investor’s name and deliver the same as directed by such Investor.
 
(d) If any term or provision of this Section 4.11 is in contradiction of or
conflicts with any term or provision of the Make Good Escrow Agreement, the
terms of the Make Good Escrow Agreement shall control.
 
(e) Each Investor, by their execution hereof, agrees to hold the Agent harmless
from and against any losses arising from Agent’s acceptance of its duties as
Agent under the Make Good Escrow Agreement or performance of its duties as Agent
under the Make Good Escrow Agreement other than as expressly set forth therein.
 
4.12. Independent Board of Directors. The Company covenants and agrees that no
later than 120 days following the date of this Agreement, the Board of Directors
of the Company shall be comprised of a minimum of five members, a majority of
which shall be “independent directors” as such term is defined in NASDAQ
Marketplace Rule 4200(a)(15).
 
4.13. Third Party Hiring. By the thirtieth day following the Closing Date, the
Company shall hire (i) either of CCG Elite, Hayden Communications, or Integrated
Corporate Relations as the Company’s investor relations firm, (ii) Loeb & Loeb
LLP as the Company’s primary United States corporate legal counsel and (iii)
Weinburg & Company or Horwath International as the Company’s independent public
auditors (or with the consent of the Investors, another independent public audit
firm).
 
4.14. Right of First Refusal.
 
(a) From the date hereof until the one year anniversary of the Effective Date
(plus one additional day for each Trading Day following the Effective Date of
any Registration Statement during which either (1) the Registration Statement is
not effective or (2) the prospectus forming a portion of the Registration
Statement is not available for the resale of all Registrable Securities (as
defined in the Registration Rights Agreement)) (the "Trigger Date"), the Company
will not, directly or indirectly, offer, sell, grant any option to purchase, or
otherwise dispose of (or announce any offer, sale, grant or any option to
purchase or other disposition of) any of its or its Subsidiaries’ equity or
equity equivalent securities, including, without limitation, any debt, preferred
stock or other instrument or security that is, at any time during its life and
under any circumstances, convertible into or exchangeable or exercisable for
shares of Common Stock or Common Stock Equivalents (any such offer, sale, grant,
disposition or announcement being referred to as a "Subsequent Placement")
unless the Company shall have first complied with this Section 4.14.
 
24

--------------------------------------------------------------------------------


 
(b) The Company shall deliver to each Investor hereunder a written notice
(the "Offer Notice") of any proposed or intended issuance or sale or exchange
(the "Offer") of the securities being offered (the "Offered Securities") in a
Subsequent Placement, which Offer Notice shall (v) identify and describe the
Offered Securities, (w) include the final form of documents and agreements
governing the Subsequent Placement, (x) specify the price and other terms upon
which the Offered Securities are to be issued, sold or exchanged, and the number
or amount of the Offered Securities to be issued, sold or exchanged,
(y) identify the persons or entities (if known) to which or with which the
Offered Securities are to be offered, issued, sold or exchanged and (z) offer to
issue and sell to or exchange with such Investors all of the Offered Securities,
allocated among such Investors (a) based on such Investor's pro rata portion of
the total Investment Amount hereunder (the "Basic Amount"), and (b) with respect
to each Investor that elects to purchase its Basic Amount, any additional
portion of the Offered Securities attributable to the Basic Amounts of other
Investors as such Investor shall indicate it will purchase or acquire should the
other Investors subscribe for less than their Basic Amounts (the
"Undersubscription Amount"), which process shall be repeated until the Investors
shall have an opportunity to subscribe for any remaining Undersubscription
Amount.
 
(c) To accept an Offer, in whole or in part, such Investor must deliver a
written notice to the Company prior to the end of the fifth Business Day after
such Investor's receipt of the Offer Notice (the "Offer Period"), setting forth
the portion of such Investor's Basic Amount that such Investor elects to
purchase and, if such Investor shall elect to purchase all of its Basic Amount,
the Undersubscription Amount, if any, that such Investor elects to purchase (in
either case, the "Notice of Acceptance"). If the Basic Amounts subscribed for by
all Investors are less than the total of all of the Basic Amounts, then each
Investor who has set forth an Undersubscription Amount in its Notice of
Acceptance shall be entitled to purchase, in addition to the Basic Amounts
subscribed for, the Undersubscription Amount it has subscribed for; provided,
however, that if the Undersubscription Amounts subscribed for exceed the
difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the "Available Undersubscription Amount"), each Investor who has
subscribed for any Undersubscription Amount shall be entitled to purchase only
that portion of the Available Undersubscription Amount as the Basic Amount of
such Investor bears to the total Basic Amounts of all Investors that have
subscribed for Undersubscription Amounts, subject to rounding by the Company to
the extent its deems reasonably necessary.
 
(d) The Company shall have twenty Business Days from the expiration of the Offer
Period above to (i) offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Investors (the "Refused Securities"), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring person or persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement (as defined below), and
(b) either (x) the consummation of the transactions contemplated by such
Subsequent Placement Agreement or (y) the termination of such Subsequent
Placement Agreement, which shall be filed with the Commission on a Current
Report on Form 8-K with such Subsequent Placement Agreement and any documents
contemplated therein filed as exhibits thereto. If no disclosure has been made
by the Company by the end of the twenty Business Day period referred to in this
subsection (d), the Subsequent Placement shall be deemed to have been abandoned
and the Investors shall no longer be deemed to be in possession of any
non-public information with respect to the Company.
 
25

--------------------------------------------------------------------------------


 
(e) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in this
Section 4.14), then each Investor may, at its sole option and in its sole
discretion, reduce the number or amount of the Offered Securities specified in
its Notice of Acceptance to an amount that shall be not less than the number or
amount of the Offered Securities that such Investor elected to purchase pursuant
to Section 4.14(c) above multiplied by a fraction, (i) the numerator of which
shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Investors pursuant to Section 4.14(c) above prior to such reduction)
and (ii) the denominator of which shall be the original amount of the Offered
Securities. In the event that any Investor so elects to reduce the number or
amount of Offered Securities specified in its Notice of Acceptance, the Company
may not issue, sell or exchange more than the reduced number or amount of the
Offered Securities unless and until such securities have again been offered to
the Investors in accordance with Section 4.14(b) above.
 
(f) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Investors shall acquire from the Company, and the
Company shall issue to the Investors, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Section 4.14(e)
above if the Investors have so elected, upon the terms and conditions specified
in the Offer. The purchase by the Investors of any Offered Securities is subject
in all cases to the preparation, execution and delivery by the Company and the
Investors of a purchase agreement relating to such Offered Securities reasonably
satisfactory in form and substance to the Investors and their respective counsel
(such agreement, the “Subsequent Placement Agreement”).
 
(g) Any Offered Securities not acquired by the Investors or other persons in
accordance with Section 4.14(f) above may not be issued, sold or exchanged until
they are again offered to the Investors under the procedures specified in this
Agreement.
 
(h) In exchange for the Company’s willingness to agree to these procedures, each
Investor hereby irrevocably agrees that it will hold in strict confidence any
and all Offer Notices, the information contained therein, and the fact that the
Company is contemplating a Subsequent Placement, until such time as the Company
is obligated to make the disclosures required by Section 4.14(d), or unless it
notifies the Company in writing that it no longer desires to receive Offer
Notices.
 
4.15. Liquidated Damages for Governmental Rescission of Restructuring
Transaction. If any governmental agency in the PRC challenges or otherwise takes
any action that adversely affects the transactions contemplated by the Exchange
Agreement, and the Company cannot undo such governmental action or otherwise
remedy the material adverse effect caused thereby so that the transaction
contemplated by the Exchange Agreement can legally occur as contemplated under
this Agreement, to the reasonable satisfaction of the Investors within sixty
(60) days of the occurrence of such governmental action, then, upon written
demand from an Investor, the Company shall promptly, and in any event within
thirty (30) days from the date of such written demand, pay to that Investor, as
liquidated damages, an amount equal to that Investor’s entire Investment Amount
without interest thereon. As a condition to the receipt of such payment, the
Investor shall return to the Company, or to an agreeable third party for the
benefit of the Company, for cancellation the certificates evidencing the
Securities acquired by the Investor under the Agreement.
 
26

--------------------------------------------------------------------------------


 
4.16. Stockholder Approval.
 
(a) By the Closing Date, the Company shall have obtained the approval of its
stockholders in order to increase the number of authorized shares of Common
Stock to not less than 150,000,000 (the “Stockholder Approval”).
 
(b) In furtherance of obtaining the Stockholder Approval, the Company shall take
such action as is necessary in order to file the Certificate of Amendment as
contemplated in subsection (c) below and effectuate the actions set forth in
subsection (a) above (including, without limitation, the mailing by the Company
of an Information Statement meeting the requirements of Section 14C of the
Exchange Act).
 
(c) Within forty-five (45) calendar days following the Closing, the Company
shall have filed the Certificate of Amendment amending the Articles of
Incorporation of the Company to increase the authorized shares of Common Stock
of the Company to not less than 150,000,000 shares with the Secretary of State
of the State of Nevada and delivered to the Investors a copy date stamped by the
Secretary of State of the State of Nevada indicating their receipt and
acceptance thereof.
 
4.17. Liquidated Damages for Deregistration or Failure of Common Stock to be
Listed. In the event that at any time following the Closing Date and prior to
the time that a Registration Statement is effective (i) for any or no reason
either the NASD or the Commission takes any action which has the effect of
suspending the effectiveness of any registration statement of the Company filed
with the Commission or (ii) the Common Stock is not listed on a Trading Market,
then, upon written demand from an Investor, the Company shall promptly, and in
any event within thirty (30) days from the date of such written demand, pay to
that Investor, as liquidated damages, an amount equal to that Investor’s entire
Investment Amount. As a condition to the receipt of such payment, the Investor
shall return to the Company, or to an agreeable third party for the benefit of
the Company, for cancellation the certificates evidencing the Securities
acquired by the Investor under the Agreement.
 
4.18. Form 8-A. The Company covenants and agrees to file a Form 8-A with the
Commission in order to register the Common Stock pursuant to Section 12(b) or
Section 12(g) of the Exchange Act prior to the filing of any Registration
Statement with the Commission.
 
27

--------------------------------------------------------------------------------


 
4.19. Business Activities. For two (2) years following the Closing Date, the
Company shall not, and the Company shall not permit any of its Subsidiaries to,
directly or indirectly, engage in any business other than that conducted on the
date of this Agreement by BVI and its consolidated subsidiaries and as described
in the Current Report on Form 8-K required by Section 5.1(g).
 
ARTICLE 5.
 
CONDITIONS PRECEDENT TO CLOSING
 
5.1. Conditions Precedent to the Obligations of the Investors to Purchase
Securities. The obligation of each Investor to acquire Securities at the Closing
is subject to the satisfaction or waiver by such Investor, at or before the
Closing, of each of the following conditions:
 
(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(other than those qualified by materiality which must be true and correct in all
respects) as of the date when made and as of the Closing as though made on and
as of such date;
 
(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing;
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;
 
(d) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect or a material adverse change with respect to the
Subsidiaries;
 
(e) BVI Financial Statements. BVI shall have delivered audited consolidated
financial statements of Olympic Forward Trading Company, Limited for the fiscal
years ended December 31, 2005 and 2006, which shall have been audited by Madsen
& Associates CPA’s, Inc. and the Investors and shall have received an audit
report from Madsen & Associates CPA’s, Inc. for such financial statements, a
copy of which shall be promptly provided to the Investors (collectively, the
“BVI Financial Statements”) which report and the BVI Financial Statements
contained therein shall be satisfactory to the Investors in their sole and
absolute discretion;
 
(f) PRC and BVI Opinions. The Company shall have delivered to the Investors, and
the Investors shall be able to rely upon, the legal opinions that the Company
shall have received from its legal counsel in the PRC and in the British Virgin
Islands, with such legal opinions being in a form acceptable to the Investors in
their sole discretion;
 
(g) Exchange Agreement Form 8-K. Concurrently with or immediately prior to the
Closing, the Company shall have acquired all of the outstanding capital stock of
BVI pursuant to the Exchange Agreement, and the Company shall provide the
Investors with the Current Report on Form 8-K to be filed in accordance with the
Exchange Agreement, containing the audited financial statements of BVI and other
required disclosure with respect to BVI;
 
28

--------------------------------------------------------------------------------


 
(h) Derivative Securities. Any issued and outstanding options, convertible notes
or other securities of the Company that are exercisable or exchangeable for or
convertible into Common Stock shall have been exercised, converted or exchanged
for Common Stock in a manner satisfactory to the Investors;
 
(i) Certificate of Designation The Company shall have filed the Certificate of
Designation with the State of Nevada and delivered to the Investors a copy date
stamped by the Secretary of State of the State of Nevada indicating their
receipt and acceptance thereof;
 
(j) Related Business. Since the date of execution of this Agreement, neither the
Company nor any of its Subsidiaries has, directly or indirectly, engaged in any
business other than as conducted by BVI and its consolidated subsidiaries on the
date of this Agreement;
 
(k) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a); and
 
(l) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.
 
5.2. Conditions Precedent to the Obligations of the Company to Sell Securities.
The obligation of the Company to sell Securities at the Closing is subject to
the satisfaction or waiver by the Company, at or before the Closing, of each of
the following conditions:
 
(a) Representations and Warranties. The representations and warranties of each
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;
 
(b) Performance. Each Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing;
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;
 
(d) Investors Deliverables. Each Investor shall have delivered its Investors
Deliverables in accordance with Section 2.2(b); and
 
(e) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.
 
29

--------------------------------------------------------------------------------


 
ARTICLE 6.
 
MISCELLANEOUS
 
6.1. Fees and Expenses. At the Closing, the Company shall pay to Bryan Cave LLP
$50,000 as reimbursement of Pinnacle China Fund, L.P. and The Pinnacle Fund,
L.P. for their respective legal fees in connection with the Transaction
Documents (either of Pinnacle China Fund, L.P. or The Pinnacle Fund, L.P. may
deduct such amount from the Investment Amount deliverable to the Company at
Closing), it being understood that Bryan Cave LLP has only rendered legal advice
to Pinnacle China Fund, L.P. and The Pinnacle Fund, L.P., and not to the Company
or any other Investor in connection with the transactions contemplated hereby,
and that each of the Company and the other Investors has relied for such matters
on the advice of its own respective counsel. Except as specified in the
immediately preceding sentence, each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents. The Company
shall pay all stamp and other taxes and duties levied in connection with the
sale of the Securities.
 
6.2. Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.
 
6.3. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 6:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 6:30
p.m. (New York City time) on any Trading Day, or (c) upon actual receipt by the
party to whom such notice is required to be given, if sent by any means other
than facsimile transmission. The address for such notices and communications
shall be as follows:


If to the Company:
China Water and Drinks Inc.
 
9101 West Sahara, Suite 105-195
 
Las Vegas, NV 89117
 
Facsimile: +86 0755 2552 3376
 
Attn.: Chen Xing Hua
   
With a copy to:
Loeb & Loeb LLP
 
345 Park Avenue
 
New York, NY 10154
 
Facsimile: (212) 504-3013
 
Attn.: Mitchell S. Nussbaum, Esq.

 
30

--------------------------------------------------------------------------------




If to an Investor:
To the address set forth under such Investor’s name on the signature pages
hereof;

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4. Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company and the Investors holding a majority of the Securities. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right. No
consideration shall be offered or paid to any Investor to amend or consent to a
waiver or modification of any provision of any Transaction Document unless the
same consideration is also offered to all Investors who then hold Securities.
 
6.5. Termination. This Agreement may be terminated prior to Closing:
 
(a) by written agreement of the Investors and the Company; and
 
(b) by an Investor (as to itself but no other Investor) upon written notice to
the Company, if the Closing shall not have taken place by 6:30 p.m. Eastern time
on the Outside Date; provided, that the right to terminate this Agreement under
this Section 6.5(b) shall not be available to any Person whose failure to comply
with its obligations under this Agreement has been the cause of or resulted in
the failure of the Closing to occur on or before such time.
 
In the event of a termination pursuant to Section 6.5(a) upon delivery of a
joint written notice from the Company and the Investors to the Escrow Agent or
in the event of a termination pursuant to Section 6.5(b) upon delivery of
written notice by an Investor to the Escrow Agent, such Investor shall have the
right to a return of up to its entire Investment Amount deposited with the
Escrow Agent pursuant to Section 2.2(b)(i), without interest or deduction. The
Company covenants and agrees to cooperate with such Investor in obtaining the
return of its Investment Amount, and shall not communicate any instructions to
the contrary to the Escrow Agent.
 
In the event of a termination pursuant to this Section, the Company shall
promptly notify all non-terminating Investors. Upon a termination in accordance
with this Section 6.5, the Company and the terminating Investor(s) shall not
have any further obligation or liability (including as arising from such
termination) to the other and no Investor will have any liability to any other
Investor under the Transaction Documents as a result therefrom.
 
6.6. Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
 
31

--------------------------------------------------------------------------------


 
6.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Shares, provided such transferee agrees in writing to
be bound, with respect to the transferred Shares, by the provisions hereof that
apply to the “Investors.”
 
6.8. No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.7 (as to each Investor
Party).
 
6.9. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.
 
6.10. Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Shares.
 
6.11. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
32

--------------------------------------------------------------------------------


 
6.12. Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.13. Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Investor exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Investor may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
6.14. Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
 
6.15. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
6.16. Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor pursuant to any Transaction Document or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
33

--------------------------------------------------------------------------------


 
6.17. Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.
 
6.18. Limitation of Liability. Notwithstanding anything herein to the contrary,
the Company acknowledges and agrees that the liability of an Investor arising
directly or indirectly, under any Transaction Document of any and every nature
whatsoever shall be satisfied solely out of the assets of such Investor, and
that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such a Investor shall be personally liable for any liabilities of
such Investor.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]
 
34

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

       
CHINA WATER AND DRINKS INC.
 
   
   
  By:  
 

--------------------------------------------------------------------------------

Name:
Title:
       
Only as to Sections 2.2(a)(v), 2.2(a)(vi) and 4.11 herein:
       

--------------------------------------------------------------------------------

Xu Hong Bin
   
Only as to Sections 2.2(a)(vi):
     

--------------------------------------------------------------------------------

Chen Xing Hua



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR INVESTORS FOLLOWS]
 
35

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



 
NAME OF INVESTOR
     

--------------------------------------------------------------------------------

   
By:

--------------------------------------------------------------------------------

Name:
Title:
     
Investment Amount: $ ___________________________
     
Tax ID No.: ___________________________________
     
ADDRESS FOR NOTICE
     
c/o: _________________________________________
     
Street: _______________________________________
     
City/State/Zip: _________________________________
     
Attention: ____________________________________
     
Tel: _________________________________________
     
Fax: _________________________________________
     
DELIVERY INSTRUCTIONS
 
    (if different from above)
     
c/o: _________________________________________
     
Street: _______________________________________
     
City/State/Zip: _________________________________
     
Attention: ____________________________________
     
Tel: _________________________________________

 
 
 

--------------------------------------------------------------------------------

 


Schedule 3.1(a)
 
List of Subsidiaries


Subsidiary
Jurisdiction of Organization/Registration
Ownership
Gain Dynasty Investments Limited
BVI limited company
100% owned by the Company
Olympic Forward Trading Company, Limited
Registered in Hong Kong 
100% owned by Gain Dynasty     
Guangdong Taoda Drink Co., Limited
WOFE registered in China   
100% owned by Olympic
Zhanjiang Taoda Drink Co., Limited
WOFE registered in China   
100% owned by Olympic
Changchun Taoda Beverage Co., Limited
WOFE registered in China   
100% owned by Olympic
Shandong Olympic Forward Drink Co., Limited
WOFE registered in China   
100% owned by Olympic



 
 

--------------------------------------------------------------------------------

 


Schedule 3.1(g)




Capitalization




Warrants to purchase an aggregate of 2,238,806 shares of Common Stock.
 
 
 

--------------------------------------------------------------------------------

 


Schedule 3.1(h)


SEC Reports; Financial Statements
 
None.
 
 
 

--------------------------------------------------------------------------------

 


Schedule 3.1(m)


Indebtedness


The Company borrowed funds from a bank in October of 2003 to acquire an
investment property that is held by the Company for long term investment
purposes.  The funds borrowed were collateralized by a mortgage on this
investment property.  The monthly installments of the long term loan vary from
month to month depending on the interest rate and the interest rate the loan
carried ranged from 5.5% to 5.6% per annum during 2006 and 2005.  The long term
debt matures in October 2012. 


 
 

--------------------------------------------------------------------------------

 


Schedule 3.1(u)


Certain Fees


Commission and Placement Agent Fees:   



·  
$3,000,000 cash fee




·  
Warrants to purchase an aggregate of 2,238,806 shares of Common Stock

 
 
 

--------------------------------------------------------------------------------

 


Schedule 3.1(v)


Certain Registration Matters


The following Persons have been granted piggy back registration rights:


Ipacific Assets Management Limited
2,576,000 shares
Michael Daniels
100,000 shares
Micah Eldred
100,000 shares



 
 

--------------------------------------------------------------------------------

 


 